PER CURIAM.
James Edwin Walker appeals his sentences imposed for one count of robbery with a weapon, one count of burglary with assault or while armed, three counts of robbery, and one count of dealing in stolen property. We reverse and remand for resentencing on all counts after the preparation of an accurate guidelines scoresheet.
The defendant entered open pleas of nolo contendere to the charges. After confusion arose at the sentencing hearing concerning the correct calculation of the defendant’s score, the scoresheet ultimately used at the hearing was never reduced to writing and filed in the record. The state argued at sentencing that the guidelines permissive range was 27 years to life, apparently utilizing robbery with a weapon as the primary offense. The trial court sentenced the defendant to two concurrent terms of 30 years’ imprisonment, followed by 10 years’ probation for robbery with a weapon and for burglary with assault or while armed. It sentenced the defendant to 15 years’ concurrent imprisonment on each of the remaining offenses.
The sentence for robbery with a weapon exceeds the 30-year statutory maximum for that offense. § 775.082, Fla.Stat. (1991). Thus, we reverse that sentence and remand for resentencing. Because we cannot conclude that the lack of an accurate sentencing guidelines scoresheet was harmless error concerning the remaining sentences, we reverse those sentences and direct the trial court, on remand, to prepare a scoresheet utilizing the most severe offense, which appears to be burglary with assault or while armed.
Reversed and remanded for resentencing.
CAMPBELL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.